Opinion issued June 3, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00061-CR
———————————
Sharla McHale, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 228th District Court 
Harris County, Texas

Trial Court Case No. 1233833
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Sharla McHale, pleaded guilty, with an agreed recommendation as to
punishment with the State, to the offense of theft from person.  Pursuant to the plea bargain agreement, the
State abandoned the two enhancement paragraphs contained in the indictment, and
requested the court to sentence appellant to confinement for 90 days under Section
12.44 (a) of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art.  12.44 (a) (Vernon Supp.
2009).  In accordance with her plea
bargain agreement with the State, the trial court sentenced appellant to
confinement for two years.   
          After
the trial court sentenced appellant to punishment that fell within the terms of
the plea bargain agreement, the trial court certified that this case is a
plea-bargain case and the defendant has no right to appeal.  Appellant did not request the trial court's
permission to appeal any pre-trial matters, and the trial court did not give
permission for appellant to appeal. 
Appellant filed a timely pro se notice of appeal.  
          We
conclude that the certification of right of appeal filed by the trial court is
supported by the record and that appellant has no right of appeal due to the
agreed plea bargain.  Tex. R. App. P.
25.2(a).  Because appellant has no right
of appeal, we must dismiss this appeal "without further action."  Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
the appeal is dismissed for lack of jurisdiction.
          We
deny any pending motions as moot.  
                                                PER
CURIAM 
Panel
consists of Justices Keyes, Hanks and Higley. 

Do
not publish.   Tex. R. App. P. 47.2(b).